Citation Nr: 0014035	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-19 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for a bilateral elbow 
disability.  

4.  Entitlement to service connection for a bilateral 
shoulder disability. 

5.  Entitlement to service connection for a bilateral hip 
disability. 

6.  Entitlement to an increased evaluation for low back 
strain from 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
March 1989. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for degenerative joint 
disease and arthritis.  The veteran then clarified that he 
was seeking service connection for degenerative joint disease 
of the elbows, knees, shoulders, and hips.  It is noted that 
by a September 1998 decision review decision, the RO granted 
the veteran service connection for chronic pain syndrome with 
crepitus and mild loss of motion, of the left knee, as 
secondary to the service-connected right knee.  As service 
connection for degenerative arthritis of the left knee was 
not granted, that claim is still in appellate status.  

The claim also arises from a April 1997 rating decision which 
denied an increased rating for low back strain from 10 
percent disabling.

In a statement dated February 1999, the veteran clarified 
that he did not wish to be present at a hearing.  


FINDING OF FACT

The claim for service connection for degenerative joint 
disease of the left knee is plausible.


CONCLUSION OF LAW

The record includes evidence establishing a well-grounded 
claim for service connection for degenerative joint disease 
of the left knee.  38 U.S.C.A. § § 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

It is noted that in March and July 1996, a VA medical 
examiner noted a history of degenerative arthritis of both 
knees.  It is also noted that the veteran is service 
connected for chronic pain syndrome with crepitus and mild 
loss of motion of the left knee.  The veteran claims that his 
arthritis of the left knee is secondary to his service-
connected left knee disability.  It is determined that the 
veteran's claim for service connection for degenerative joint 
disease of the left knee is well grounded.


ORDER

As the claim for service connection for degenerative joint 
disease of the left knee is well grounded, the appeal to this 
extent is allowed subject to further action as discussed 
below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. § 20.1304 
(a).

Regarding the veteran's claims for service connection for 
disabilities of the elbows, shoulders, and hips, as well as 
his claim for an increased rating for low back strain from 10 
percent disabling, it is noted that in October 1999, and 
again in February 2000, the veteran submitted VA Medical 
Center treatment records to the Board.  These records show 
treatment of the elbows, shoulders, hips, and low back, and 
have not yet been reviewed by the RO.  It is noted that the 
veteran did not waive RO consideration of these records, as 
he had done for records submitted in September 1999.  

Therefore, before a decision is made as to whether the 
veteran's claims of entitlement to service connection for 
disabilities of the elbows, shoulders, and hips are well 
grounded, the RO should prepare a Supplemental Statement of 
the Case which discusses such evidence.  The Supplemental 
Statement of the Case should also discuss the evidence 
regarding the veteran's claim for an increased rating for a 
low back strain from 10 percent disabling.  Again, it is 
emphasized that such development is needed prior to a 
determination of whether the veteran's claims of service 
connection for disabilities of the elbows, shoulders, and 
hips, are well grounded.  

Although the evidence shows diagnoses of disabilities of the 
elbows, shoulders, and hips, the claims file is devoid of 
competent medical evidence linking any current disability to 
service or to a service-connected disability which would make 
his claim well grounded.  Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  There is simply no medical opinion of a medical 
nexus on record.  

Consequently, the RO should specifically advise the veteran 
that medical evidence of a nexus between currently diagnosed 
disorders of the elbows, shoulders, and hips, and service, or 
a service-connected disability is needed in order to make his 
claim well grounded..  See 38 U.S.C.A. § 5103 (1998); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

If the RO determines that the veteran's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA examination to ascertain the nature and 
likely etiology of any disabilities of the elbows, shoulders, 
and hips.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the record does not adequately 
reveal the current state of the veteran's service-connected 
disability, fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination.  Goss v. 
Brown, 9 Vet.App. 109, 114 (1996).

Regarding the veteran's claim for service connection for 
degenerative joint disease of the left knee, it is noted that 
it has already been previously determined that such claim was 
well grounded.  Once it is determined that a claim is well 
grounded, the VA's duty to assist is triggered.  Inasmuch as 
the record is not clear whether the veteran has arthritis of 
the left knee, and if he does, whether such arthritis is 
related to his service-connected left knee disability, it is 
determined that the veteran should be afforded a VA medical 
examination to make such determinations.

Regarding the veteran's claim for an increased rating for his 
low back strain from 10 percent, it is determined that the 
veteran should be afforded another VA medical examination to 
determine the nature and severity of his low back disability.  
It is noted that such claim must be remanded anyway in order 
that the RO can prepare a Supplemental Statement of the Case 
regarding such disability.  

In an October 1992 decision, the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since April 1989 because of his knees and rheumatic 
arthritis.  Although the October 1992 decision is of record, 
the records that the SSA relied on have not yet been 
associated with the claims folder.  Therefore, the RO should 
obtain all medical records considered by the SSA in their 
October 1992 decision.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).

In the current claim on appeal, it is noted that the veteran 
requested service connection for degenerative joint disease 
for both of his knees.  In the December 1998 Statement of the 
Case, the RO determined that pain and loss of motion 
involving degenerative joint disease of the right knee had 
already been taken into account in the veteran's rating for 
status post lateral meniscus tear of the right knee.  
However, it is noted that the veteran is not service 
connected for degenerative joint disease of the right knee, 
and that pursuant to VAOPGCPREC 23-97 (July 1, 1997), he can 
be given separate ratings for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

In a subsequent opinion issued by the General Counsel, it was 
determined that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion the knee disability 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  It was also determined that a 
separate rating for arthritis could be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 09-98 (August 14, 1998).

Accordingly, the Board is required to remand the issue of 
service connection for degenerative joint disease of the 
right knee to the RO for issuance of a Statement of the Case 
(SOC). See Manlicon v. West, 12 Vet. App. 238 (1999).  When 
the RO determines whether the veteran is entitled to a 
separate rating for degenerative joint disease of the right 
knee, they should consider the VA Office of General Counsel 
opinions at VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
09-98 (August 14, 1998).  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left knee 
and low back that have not already been 
associated with the claims folder.  
Specifically, the RO should contact the 
Social Security Administration and obtain 
a copy of all medical records considered 
by the Social Security Administration in 
their October 1992 decision granting the 
veteran disability benefits. 

3.  The RO should advise the veteran of 
the necessity to submit medical evidence 
of a nexus between the veteran's 
currently diagnosed disorders of the 
elbows, shoulders, and hips, and his time 
in service, or a service-connected 
disability.  

4.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back strain, as well as to 
determine the nature and etiology of any 
degenerative joint disease of the left 
knee.  The examiner should provide 
diagnoses of all disorders of the 
veteran's lumbar spine.  Such tests as 
the examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's lumbar spine.  
The examiner should answer the following 
questions regarding the veteran's left 
knee: 

a.  Does the veteran have arthritis 
of the left knee (in answering such 
question the examiner should comment 
on whether there are x-ray findings 
of arthritis of the left knee)?

b.  If it is determined that the 
veteran has arthritis of the left 
knee, is such arthritis of the left 
knee related to the veteran's 
service-connected chronic pain 
syndrome with crepitus and mild loss 
of motion of the left knee?

The examiner should answer the following 
questions regarding the veteran's low 
back.

c.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

d.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

e.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

f.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

g.  Is there muscle spasm on extreme 
forward bending?

h.  Is there loss of lateral spine 
motion, unilateral, in standing 
position?

i.  Is there any listing of the 
spine?

j.  Is there a positive 
Goldthwaite's sign?

k.  Is there marked limitation of 
forward bending in the standing 
position?

l.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

m.  Is there any abnormal mobility 
on forced motion?  
	
The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

n.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

o.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.
 
5.  The RO should determine whether the 
veteran has submitted well-grounded 
claims regarding the issues of service 
connection for bilateral elbow, shoulder, 
and hip disabilities.  If the RO 
determines that the veteran has submitted 
well-grounded claims, the RO should 
undertake all appropriate development, to 
include, if necessary, a VA examination 
to ascertain the nature and likely 
etiology of any elbow, shoulder, or hip 
disorders. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should issue a statement of 
the case concerning the issue of service 
connection for degenerative joint disease 
of the right knee.  In making such 
determination, the RO should consider the 
VA Office of General Counsel opinions at 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

8.  The RO should review the evidence 
received in October 1999 and February 
2000 and readjudicate the appellant's 
claims of entitlement to service 
connection for disabilities of the 
elbows, shoulders, and hips.  The RO must 
initially determine whether such claims 
are well grounded or not.  The RO should 
also readjudicate the appellant's claims 
of service connection for degenerative 
joint disease of the left knee, as well 
as for an increased rating for a low back 
strain from 10 percent disabling.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case such claims, which 
includes a summary of the additional 
evidence submitted in October 1999 and 
February 2000, any additional applicable 
laws and regulations, and the reason for 
the decision.  The veteran must be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



